                                     Case 19-20973-EPK                         Doc 18      Filed 09/09/19            Page 1 of 5


 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Mark E Moran                                                                            According to the calculations required by this
                                                                                                               Statement:
 Debtor 2              Jeanie Marie Moran                                                                            1. Disposable income is not determined under
 (Spouse, if filing)                                                                                                    11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Southern District of Florida                                     2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number           19-20973
 (if known)
                                                                                                                     3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.

                                                                                                                   Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                                 0.00      $         1,111.93
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                              0.00      $               0.00
  5. Net income from operating a
     business, profession, or farm                 Debtor 1                 Debtor 2
        Gross receipts (before all
        deductions)                            $          10,563.11    $               402.09
        Ordinary and necessary
        operating expenses                    -$            5,112.51 -$                  8.50
        Net monthly income from a                                                               Copy
        business, profession, or farm          $            5,450.59   $               393.59 here -> $          5,450.59       $            393.59
  6. Net income from rental and other real property                    Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                          -$      0.00
        Net monthly income from rental or other real property              $       0.00 Copy here -> $                0.00      $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                     Case 19-20973-EPK                     Doc 18           Filed 09/09/19                    Page 2 of 5

 Debtor 1     Mark E Moran
 Debtor 2     Jeanie Marie Moran                                                                                Case number (if known)    19-20973


                                                                                                            Column A                      Column B
                                                                                                            Debtor 1                      Debtor 2 or
                                                                                                                                          non-filing spouse
                                                                                                            $                  0.00       $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                              $                  0.00       $             0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $                       0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                 $                  0.00       $         2,225.48
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                  Whole life insurance policy surrender                                                     $            6,683.57         $             0.00
                                                                                                            $                  0.00       $             0.00
                  Total amounts from separate pages, if any.                                            +   $                  0.00       $             0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                     $     12,134.16             +   $      3,731.00      =    $     15,865.16

                                                                                                                                                                Total average
                                                                                                                                                                monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                              $         15,865.16
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                    $
                                                                                                    $
                                                                                                 +$

                     Total                                                                        $                    0.00           Copy here=>           -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                       $         15,865.16

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                        $         15,865.16

                Multiply line 15a by 12 (the number of months in a year).                                                                                       x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................              $        190,381.92




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                     Case 19-20973-EPK               Doc 18        Filed 09/09/19             Page 3 of 5

 Debtor 1     Mark E Moran
 Debtor 2     Jeanie Marie Moran                                                                 Case number (if known)   19-20973


  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                         FL

       16b. Fill in the number of people in your household.               6
       16c. Fill in the median family income for your state and size of household.                                                       $     96,833.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $               15,865.16
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $         15,865.16


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $     15,865.16

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $    190,381.92




       20c. Copy the median family income for your state and size of household from line 16c                                             $     96,833.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Mark E Moran                                                            X /s/ Jeanie Marie Moran
        Mark E Moran                                                                  Jeanie Marie Moran
        Signature of Debtor 1                                                         Signature of Debtor 2
       Date September 9, 2019                                                         Date September 9, 2019
            MM / DD / YYYY                                                                 MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                     Case 19-20973-EPK               Doc 18       Filed 09/09/19        Page 4 of 5

 Debtor 1    Mark E Moran
 Debtor 2    Jeanie Marie Moran                                                            Case number (if known)   19-20973


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 02/01/2019 to 07/31/2019.

Line 5 - Income from operation of a business, profession, or farm
Source of Income: Moran Kids, LLC
Income/Expense/Net by Month:
                         Date                                        Income                      Expense                       Net
 6 Months Ago:                  02/2019                                   $2,860.00                      $1,400.00                 $1,460.00
 5 Months Ago:                  03/2019                                   $4,316.49                     $21,906.50               $-17,590.01
 4 Months Ago:                  04/2019                                  $14,956.39                      $1,511.16                $13,445.23
 3 Months Ago:                  05/2019                                  $29,102.73                         $17.00                $29,085.73
 2 Months Ago:                  06/2019                                   $1,303.02                      $5,830.46                $-4,527.44
 Last Month:                    07/2019                                  $10,840.00                          $9.95                $10,830.05
                     Average per month:                                  $10,563.11                      $5,112.51
                                                                                      Average Monthly NET Income:                    $5,450.59




Line 10 - Income from all other sources
Source of Income: Whole life insurance policy surrender
Income by Month:
 6 Months Ago:                                    02/2019                 $0.00
 5 Months Ago:                                    03/2019            $40,101.44
 4 Months Ago:                                    04/2019                 $0.00
 3 Months Ago:                                    05/2019                 $0.00
 2 Months Ago:                                    06/2019                 $0.00
 Last Month:                                      07/2019                 $0.00
                                 Average per month:                   $6,683.57




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                     Case 19-20973-EPK               Doc 18       Filed 09/09/19        Page 5 of 5

 Debtor 1    Mark E Moran
 Debtor 2    Jeanie Marie Moran                                                            Case number (if known)   19-20973

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 02/01/2019 to 07/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Orth HNN dba Florida Spine Associates
Income by Month:
 6 Months Ago:                                    02/2019                 $0.00
 5 Months Ago:                                    03/2019                 $0.00
 4 Months Ago:                                    04/2019                 $0.00
 3 Months Ago:                                    05/2019               $736.58
 2 Months Ago:                                    06/2019             $2,753.40
 Last Month:                                      07/2019             $3,181.60
                                 Average per month:                   $1,111.93




Line 5 - Income from operation of a business, profession, or farm
Source of Income: Moran Group, LLC
Income/Expense/Net by Month:
                         Date                                        Income                      Expense                       Net
 6 Months Ago:                  02/2019                                     $300.00                            $0.00                  $300.00
 5 Months Ago:                  03/2019                                     $400.00                            $0.00                  $400.00
 4 Months Ago:                  04/2019                                       $0.00                           $17.00                   $-17.00
 3 Months Ago:                  05/2019                                   $1,085.07                           $17.00                 $1,068.07
 2 Months Ago:                  06/2019                                     $100.00                           $17.00                    $83.00
 Last Month:                    07/2019                                     $527.46                            $0.00                  $527.46
                     Average per month:                                     $402.09                            $8.50
                                                                                      Average Monthly NET Income:                     $393.59




Line 9 - Pension and retirement income
Source of Income: IRA withdrawal
Income by Month:
 6 Months Ago:                                    02/2019                 $0.00
 5 Months Ago:                                    03/2019                 $0.00
 4 Months Ago:                                    04/2019                 $0.00
 3 Months Ago:                                    05/2019                 $0.00
 2 Months Ago:                                    06/2019                 $0.00
 Last Month:                                      07/2019            $13,352.85
                                 Average per month:                   $2,225.48




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
